Citation Nr: 1515444	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to July 1969.  He died in August 2013.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran disagreed with this decision later in September 2011.  He perfected a timely appeal in April 2013.

The Board notes that, effective October 6, 2014, VA amended its regulations to allow an eligible survivor to substitute for a deceased claimant in the decedent's pending claim or appeal of a decision on a claim where the deceased claimant died on or after October 10, 2008.  See 79 Fed. Reg. 52,982 (Sept. 5, 2014).  A formal request for substitution is not required and a substitute claimant is entitled to the same rights under VA regulations as if the decedent (in this case, the Veteran) had not died during the pendency of his appeal.  See 38 C.F.R. § 3.1010 (2014).  The RO informed the Appellant in June 2014 that she had been substituted as the claimant for the Veteran, finding she was a valid substitute claimant under the proposed (but not yet final) regulations governing substitute claimants.  The Board agrees with the RO's finding that the Appellant is a proper substitute claimant for the Veteran because it allows for the fullest consideration of the Appellant's arguments and evidence in support of her claims.  The Board also acknowledges that, under the statute governing substitution of claimants, it has the necessary authority to review all of the record evidence (dated before and after the Veteran's death) in order to adjudicate the Appellant's currently appealed claims.  See generally 38 U.S.C.A. § 5121A (West 2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.  The Board notes in this regard that a review of the Veteran's VBMS electronic paperless claims file indicates that, in August 2014, RO personnel requested that an updated VA examination be scheduled for the Veteran.  The Board again notes that the Veteran died in August 2013 or approximately 1 year prior to this examination request.  Thus, the RO should not schedule him for an updated VA examination.


FINDINGS OF FACT

1.  The record evidence suggests that, effective March 18, 2013, the Veteran's service-connected peripheral neuropathy of the right lower extremity is manifested by, at worst, complaints of shooting pain in his foot, moderate intermittent (usually dull) pain, moderate paresthesias and/or dysesthesias, and moderate numbness.

2.  The record evidence suggests that, effective March 18, 2013, the Veteran's service-connected peripheral neuropathy of the left lower extremity is manifested by, at worst, complaints of shooting pain in his foot, moderate intermittent (usually dull) pain, moderate paresthesias and/or dysesthesias, and moderate numbness.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and no higher, effective March 18, 2013, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8620 (2014).  

2.  The criteria for a 20 percent rating, and no higher, effective March 18, 2013, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8620 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in March 2014, VA notified the Appellant of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Appellant to submit medical evidence showing that the Veteran's service-connected peripheral neuropathy of the right lower extremity and of the left lower extremity had worsened.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the March 2014 notice letter.  This letter informed the Appellant that she needed to provide information showing that the Veteran's service-connected disability had worsened.  She was informed that such evidence could be a statement from the Veteran's doctor or lay statements describing what individuals had observed about his disability.  She was told that she needed to provide VA information as to where the Veteran had received medical treatment or she could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which the Veteran's disability had worsened.  The Appellant also was informed of what evidence VA would obtain on her behalf and what she needed to do to help VA process her claims.  The Appellant also has submitted personal statements and lay statements from others with respect to the Veteran's service-connected disability.  As the Board finds the Appellant had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support her claims, any failure to provide her with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Appellant was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of the Veteran's disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Appellant received a statement of the case in August 2012 and a supplemental statement of the case (SSOC) in October 2014 addressing her claims.  Specific VCAA notice to the Appellant of the ratings schedule to be applied to the symptomatology of the Veteran's disability is unnecessary in light of repeated correspondence sent to the Appellant by the AOJ describing the Rating Schedule and applying the relevant regulations to her claims.  The Board finds that the Appellant was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Appellant was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence supports granting increased 20 percent ratings effective March 18, 2013, for the Veteran's service-connected peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity.  Because the Appellant was fully informed of the evidence needed to substantiate her claims, any failure of the AOJ to notify the Appellant under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Appellant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, although the March 2014 was not issued prior to the currently appealed rating decision issued in September 2011, the Appellant's claims subsequently were readjudicated in the October 2014 SSOC; thus, this notice was timely.  Because the Appellant's increased rating claims are being granted in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify her.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Appellant has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although she declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the claims file; the Appellant has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  Neither the Veteran, during his lifetime, nor the Appellant, after his death, contend, and the evidence does not show, that he was in receipt of Social Security Administration (SSA) disability benefits during his lifetime such that a remand to obtain his SSA records is required.

The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

Increased Ratings for Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran, during his lifetime, and the Appellant, after his death, contend that the service-connected peripheral neuropathy of the right lower extremity and of the left lower extremity are both more disabling than currently evaluated.  The Veteran specifically contended prior to his death that his peripheral neuropathy was at least moderately disabling in both of his lower extremities.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity currently are evaluated as 10 percent disabling for each extremity by analogy to 38 C.F.R. § 4.124a, DC 8620 (neuritis).  See 38 C.F.R. § 4.124a, DC 8620 (2014).  DC 8620 provides a 10 percent rating for neuritis with mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for neuritis with moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for neuritis with moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for neuritis with severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent rating is assigned under DC 8620 for neuritis with complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Factual Background

The record evidence shows that, on VA peripheral nerves examination in December 2010, the Veteran's complaints included "over the last 4 months he has noticed numbness, burning, tingling in both of his feet from toes to the heel[s].  He describes it as 'feels like rocks inside my feet and standing on ball bearings.'  Veteran states the sensation is present all the time.  In addition, he has a dull pain that occurs in the feet periodically, pinprick sensation sometimes, and occasionally a shock-like sensation in the feet.  He also has numbness in the feet all the time."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any ankle joint pain, claudication, cold sensation, hair loss on his legs, bowel or bladder problems, or history of back injury or surgery.  He reported being started on gabapentin 100 mg 3 times a day by his primary care physician who had diagnosed him as having neuropathy involving the feet.  He had not noticed any symptom difference since starting gabapentin.  He denied any side effects.  He wore diabetic shoes.  He had been retired for 1 year.  He was independent in his personal care and had no problems with his activities of daily living.  

Physical examination in December 2010 showed no clubbing, cyanosis, or edema in the extremities, hair present on both legs "with sparse hair on the lower third of legs," no calf tenderness or palpable cords, onychomycosis, bilateral hammertoes 2-5, normal muscle bulk and tone, normal strength, intact sensation to monofilament and vibration testing, and an ability "to do heel-to-toe and tandem walk, though he complained of feeling rocks in his feet."  The diagnosis was peripheral neuropathy of the bilateral feet that was "mild in severity."

On VA outpatient treatment in April 2011, the Veteran's complaints included worsening foot pain and "feels like knives are sticking him in his feet at all times."  He was out of gabapentin but "not sure if it worked."  Physical examination showed he ambulated with a steady gait and without assistance.  The assessment included diabetic neuropathy.  The Veteran was given compression hose and advised to increase his gabapentin to 300 mg three times a day.

On VA peripheral nerves examination in August 2011, the Veteran's complaints included that he feet "still 'feel[] like walking on ball bearings'" and feeling more unstable when walking.  The VA examiner stated that she had reviewed the Veteran's medical records.  The Veteran reported the onset of numbness, burning, tingling, and dull pain in both feet in August 2010.  He also reported feeling unsteady when first standing up on his feet.  Physical examination showed hypoactive reflexes in the bilateral knees and ankles, absent sensation in the sural nerves of the bilateral lower extremities (feet), generalized dysesthesias in both feet, normal muscle tone, no muscle atrophy, an inability "to complete first step in a straight line, with staggering to right side," normal motor examination, swaying and staggering to both sides, no evidence of fasciculations, and no joint function affected by any nerve disorder.  The Veteran was retired.  The VA examiner stated that nerve dysfunction and neuritis were present but paralysis and neuralgia were absent.  The diagnosis was peripheral neuropathy of the bilateral lower extremities.  

On VA peripheral neuropathy Disability Benefits Questionnaire (DBQ) on March 18, 2013, the Veteran's complaints included feeling "like he is 'stepping on ball bearings' at other times he feels a shooting pain in his feet.  He feels they are numb as well.  The Veteran says he can't tell any significant difference in the neuropathy if he is standing, walking, or sitting - it is all about the same."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran "developed neuropathy in his feet a few years ago.  He is on pregabalin at this time for neuropathy as he has failed Neurontin.  He has had his Lyrica dose increased recently but says he can't tell any difference in his neuropathy."  Physical examination showed moderate intermittent pain (usually dull) of the bilateral lower extremities, moderate paresthesias/dysesthesias of the bilateral lower extremities, and moderate numbness of the bilateral lower extremities, normal strength, decreased deep tendon reflexes in the knees, absent deep tendon reflexes in the ankles, decreased sensation to light touch/monofilament testing in the feet/toes, normal position and vibration sense, and no muscle atrophy or trophic changes.  The VA examiner stated that the Veteran's sciatic nerve and femoral nerve (anterior crural) were normal.  This examiner also stated that "the [Veteran's] bilateral lower extremity neuropathy should be considered mild - moderate in nature."  This examiner stated further:

Peripheral neuropathy from diabetes is typically a sensory polyneuropathy which occurs in a 'glove-stocking' distribution in the hands and feet.  Symptoms and physical findings most commonly begin distally in all the digits and ascend proximally as the condition progresses.  This distribution of nerve involvement renders it medically impossible to assign the condition to the large nerve roots and branches...as requested by the DBQ because involvement of those nerves would encompass much larger areas that what the symptoms and physical findings entail in this Veteran.

The diagnosis was diabetic neuropathy of the lower extremities.

In statements on his April 2013 substantive appeal (VA Form 9), the Veteran asserted that his bilateral peripheral neuropathy "causes me to stagger and throws me off balance."

In a March 2014 statement, V.L.J., the Veteran's sister, stated, "I saw him deteriorate over a one year period.  He started to stumble any time he tried to walk."  In her March 2014 statement, the Appellant stated that, prior to his death, the Veteran "started to stumble while walking and later he began to fall quite often...He eventually got to where he could not walk without help."

Analysis

The Board finds that the evidence supports assigning separate 20 percent ratings, and no higher, effective March 18, 2013, for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity.  The Veteran, during his lifetime, and the Appellant, after his death, contended that his service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity were each more disabling than evaluated.  For example, the Veteran reported consistently prior to his death that his service-connected peripheral neuropathy of the bilateral lower extremities felt like walking on ball bearings with both feet.  The evidence shows that, prior to March 18, 2013, the Veteran's service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity were no more than mildly disabling in both feet.  For example, following VA examination in December 2010, the VA examiner diagnosed the Veteran as having only mildly disabling peripheral neuropathy in both feet.  Although the Veteran complained of worsening bilateral foot pain on subsequent VA outpatient treatment in April 2011, physical examination showed that he ambulated with a steady gait and without assistance.  And VA examination in August 2011 showed only absent sensation in the sural nerves of the bilateral lower extremities (feet), generalized dysesthesias in both feet, an inability "to complete first step in a straight line, with staggering to right side," normal motor examination, swaying and staggering to both sides, no evidence of fasciculations, and no joint function affected by any nerve disorder.  The August 2011 VA examiner stated that nerve dysfunction and neuritis were present but paralysis and neuralgia were absent.  There is no indication that, prior to March 18, 2013, the Veteran's service-connected peripheral neuropathy of the right lower extremity or peripheral neuropathy of the left lower extremity was manifested by at least moderate incomplete paralysis of the sciatic nerve (i.e., at least a 20 percent rating under DC 8620) such that an increased rating is warranted for either of these disabilities during this time period.  See 38 C.F.R. § 4.124a, DC 8620 (2014).

By contrast, the evidence supports assigning separate 20 percent ratings effective March 18, 2013, and no higher, for the Veteran's service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.  It shows that, effective March 18, 2013, the Veteran's service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity were manifested by, at worst, complaints of shooting pain, moderate intermittent (usually dull) pain, moderate paresthesias and/or dysesthesias, and moderate numbness in each foot (as seen on VA peripheral neuropathy DBQ on that date).  This examination also showed that the Veteran experienced decreased sensation to light touch/monofilament testing in the feet/toes.  The March 2013 VA examiner specifically found that the Veteran's peripheral neuropathy of the bilateral lower extremities was mild to moderate in severity and it was medically impossible to assign specific severity levels to the larger nerves and branches given the nature of peripheral neuropathy as a disease process.  This evidence suggests that, as of March 18, 2013, the Veteran's service-connected peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity was moderately disabling in each of his feet, entitling him to separate 20 percent ratings under DC 8620 effective on that date for each of his feet.  Id.  There is no indication that the Veteran experienced at least moderately severe disability due to peripheral neuropathy in either of his feet at any time during the pendency of this appeal; thus, consideration of disability ratings greater than 20 percent is not warranted.  In summary, the Board finds that the criteria for the assignment of separate 20 percent ratings effective March 18, 2013, for the Veteran's service-connected peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity have been met.  Id.

Extraschedular

The Board must consider whether the Appellant is entitled to consideration for referral for the assignment of an extraschedular rating for the Veteran's service-connected peripheral neuropathy of the right lower extremity or for his service-connected peripheral neuropathy of the left lower extremity.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity throughout the appeal period.  This is especially true because the higher 20 percent ratings assigned for the Veteran's peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity effective March 18, 2013, in this decision contemplate moderate disability.  

Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at all of the VA examinations conducted during the pendency of this appeal that he was retired.  Although the evidence indicates that the Veteran was hospitalized at a VA Medical Center just prior to his death, the medical evidence does not show that he was hospitalized for his service-connected peripheral neuropathy of the right lower extremity or peripheral neuropathy of the left lower extremity at any time during the appeal period.  And, as noted above, the evidence does not suggest that the symptomatology attributable to the Veteran's service-connected disabilities, when considered individually or collectively, merits a referral for extraschedular consideration under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 20 percent rating effective March 18, 2013, for peripheral neuropathy of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 20 percent rating effective March 18, 2013, for peripheral neuropathy of the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


